— Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Heller, J.), rendered April 25, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Furthermore, the loss of certain portions of the trial tran*573script did not deprive the defendant of his right to effectively appeal his conviction. The defendant has the burden of establishing that alternative methods of providing an adequate record are unavailable before he is entitled to a reversal of the judgment of conviction (see, People v Glass, 43 NY2d 283). He has not established that a legal issue exists with regard to his appeal which cannot be resolved by the record as reconstructed. Accordingly, he has failed to meet his burden.
We have reviewed the defendant’s remaining contentions and find that they are without merit. Lawrence, J. P., Rubin, Spatt and Sullivan, JJ., concur.